Dismissed and Memorandum Opinion filed February 19, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00119-CR

                      ARELYS RODRIGUEZ, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

          On Appeal from the County Criminal Court at Law No. 10
                           Harris County, Texas
                      Trial Court Cause No. 1914078

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to driving while intoxicated. In accordance
with the terms of a plea bargain agreement with the State, the trial court sentenced
appellant to probation for one year and a $300.00 fine. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Christopher, Donovan, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2